United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3600
                                     ___________

Richard Lamphere,                       *
                                        *
                    Appellant,          *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Southern
John Mathes; John F. Ault; Kris         * District of Iowa.
Weitzell; Dennis E. Potter; Bob         *
Coady; Jeff Panken, Capt.; T. Sparks, *        [UNPUBLISHED]
Lt.; Nobel, Lt.; Vicky McQuistion,      *
                                        *
                    Appellees.          *
                                   ___________

                               Submitted: July 3, 2001

                                    Filed: July 10, 2001
                                     ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Iowa inmate Richard Lamphere appeals the 28 U.S.C. § 1915A(b) dismissal of
Lamphere's civil rights complaint against prison officials for transferring him to another
prison and reducing his class status. Having reviewed the record, we conclude the
district court properly dismissed Lamphere's complaint for the reasons explained in the
court's order. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995); Cooper v. Schriro,
189 F.3d 781, 783 (8th Cir. 1999) (per curiam); Goff v. Burton, 91 F.3d 1188, 1191
(8th Cir. 1996). Although Lamphere complains the district court did not permit him to
amend his complaint before dismissal, he did not seek leave to amend. See
Christiansen v. Clarke, 147 F.3d 655, 657-58 (8th Cir.), cert. denied, 525 U.S. 1023
(1998). The court also did not abuse its discretion when it refused to appoint counsel
for Lamphere. See Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Lamphere's pending
motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-